UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4101



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT DENARD POLLARD,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-98-207)


Submitted:   July 27, 2005                 Decided:   August 1, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, L. Patrick
Auld, Assistant United States Attorney Deputy Chief, Criminal
Division, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Robert Denard Pollard appeals the district court’s order

revoking his supervised release and sentencing him to twenty-four

months of imprisonment.        Pollard claims that the sentence imposed

by the district court was unreasonable.                  We have reviewed the

record and conclude that Pollard’s sentence is within the statutory

maximum sentencing range, and the district court’s revocation

proceedings otherwise comported with due process.                 See 18 U.S.C.

§ 3583 (2000).         Moreover, we conclude sentencing Pollard to the

maximum     term   permitted     by    statute     was     not    unreasonable.

Accordingly, we affirm. We dispense with oral argument because the

facts   and    legal    contentions   are     adequately    presented    in   the

materials     before    the   court   and     argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 2 -